Citation Nr: 1746627	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection a lung condition, to include bronchitis and asthma. 

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for chest pain, to include heart murmur.

3. Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

4. Entitlement to service connection for a lung condition, to include bronchitis and asthma, and to include as due to asbestos exposure.

5. Entitlement to service connection for chest pain, to include heart murmur.

6. Entitlement to service connection for tinnitus. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to September 1993.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions dated October 2010 and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the issues on appeal. 

The Board has modified the Veteran's PTSD claim to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. An unappealed June 1994 rating decision denied service connection for a lung condition, to include bronchitis and asthma; chest pain, to include heart murmur; and tinnitus. 

2. Evidence received since the June 1994 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement for a lung condition, chest pain, and tinnitus. 

3. No lung condition was manifest in service, and any claimed lung condition is unrelated to service.

4. The most probative evidence of record does not establish that the Veteran has a current diagnosis of chronic chest pain or any other cardiac disability, to include a heart murmur.

5. Tinnitus was not manifested during service or within one year of separation.


CONCLUSIONS OF LAW

1. The June 1994 rating decision which denied service connection for a lung condition, chest pain, and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the June 1994 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a lung condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Evidence received since the June 1994 rating decision is new and material, and the Veteran's claim of entitlement to service connection for chest pain is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. Evidence received since the June 1994 rating decision is new and material, and the Veteran's claim of entitlement to service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for service connection for a lung condition, to include bronchitis and asthma, are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6. The criteria for service connection for chest pain, to include heart murmur, are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated June 2010 and November 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

Here, a June 1994 rating decision denied service connection for a lung condition, to include bronchitis and asthma; chest pain, to include heart murmur; and tinnitus. The RO found that the Veteran's claimed lung condition, chest pain, and tinnitus were not related to active duty service because there were, in pertinent part, no treatment records reflecting a current diagnosis of the claimed disabilities. Since this decision became final, the Veteran has submitted VA and private medical treatment records which note a diagnosis of asthma and note incidents of chest pain. He has also reported current symptoms of tinnitus, and treatment records document that he has reported such symptoms to his care providers.

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claims for a lung condition, chest pain, and tinnitus. Shade v. Shinseki, 24 Vet. App. 110 (2010). Thus, the claims for a lung condition, chest pain, and tinnitus are reopened. 

III. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

A. Lung condition 

The Veteran contends that his lung condition, to include bronchitis and asthma, is due to active service. He specifically asserts that his claimed disability is linked to exposure to asbestos and his work destroying gas masks as a warehouse clerk.

Service treatment records show the Veteran was treated for bronchitis in June 1990. Service treatment records are otherwise negative for complaint or treatment of asthma, bronchitis, or any other lung or respiratory condition. His June 1993 service discharge examination notes normal lungs and chest. 

VA medical treatment notes dated October 2009 record the Veteran seeking treatment for bronchitis with wheezing. This was later characterized as acute bronchitis.  A treatment note dated November 2009 records the Veteran treating asthma with prescribed Albuterol. Treatment notes do not contain an etiological opinion concerning the Veteran's bronchitis or asthma.

At a February 2013 VA examination, the examiner found the Veteran did not have any diagnosed respiratory condition. As rationale, the examiner stated that the Veteran did not have a history of chronic or recurrent bronchitis in service or within the presumptive period. Regarding the Veteran's service treatment notation regarding bronchitis, the examiner opined that the Veteran would have had abnormal pulmonary function tests (PFTs) if he had chronic bronchitis, yet all of the Veteran's PFTs in service were normal. 

A private medical treatment note dated February 2014 states that the Veteran has a diagnosis of asthma and was currently treating his asthma with prescribed medicine. The statement is silent regarding an etiological opinion. 

An October 2014 VA examination addendum opinion stated that the Veteran's asthma was not caused by the acute episode which occurred while he was in service. As rationale for his opinion, the examiner stated that the Veteran was not diagnosed with recurrent asthma or bronchitis during service or within the presumptive period after service, his service physical was negative for asthma or bronchitis, and it is common to develop an acute upper respiratory infection with bronchitis which is treated and resolves. 

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a lung condition, to include bronchitis and asthma. In that regard, the Board observes that the service treatment records contain only acute respiratory incidents without diagnosis, complaint, or abnormal finding pertaining to a chronic respiratory disability. There is no indication of any other respiratory complaint during service or for many years after service. The earliest evidence showing any post-service treatment for respiratory complaints dates to October 2009, when the Veteran was treated for acute bronchitis with wheezing. Moreover, the Veteran does not claim continuity of a lung condition since service. 

Additionally, the Veteran maintains that he was exposed to asbestos in service which caused or contributed to his lung condition. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases. However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (M21-1). Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015. See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)." 

VA must analyze the Veteran's claim of under these administrative protocols using the specified criteria. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings. The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g. Further, asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles. See McGinty, supra. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

Here, the Veteran does not have any documented incidents of asbestos exposure. Further, even assuming the Veteran had such exposure during service, he does not have a diagnosis of asbestosis (or other noted asbestos-related disorders), and the February 2013 and October 2014 VA opinions did not attribute any diagnoses or symptomatology to asbestos exposure. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). In this case, the medical examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses. The Board therefore attaches significant probative value to these opinions, as they are well reasoned, detailed, consistent with other evidence of record, and include accurate discussion of the background of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The Board acknowledges the Veteran's contentions that his currently diagnosed lung conditions are related to his in-service treatment and diagnoses. However, determining the etiology of asthma and bronchitis falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report his symptoms, any opinion regarding the nature and etiology of his currently diagnosed asthma and his acute bronchitis incidents requires medical expertise that the Veteran has not demonstrated. Jandreau, supra. As such, the Board assigns no probative weight to the Veteran's assertions that his currently diagnosed asthma and in-service acute bronchitis incidents are in any way related to his military service.

Accordingly, the Board finds that the preponderance of the evidence is against linking a lung condition, to include bronchitis and asthma, to the Veteran's military service, to include as due to asbestos exposure. The doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

B. Chest pain

The Veteran asserts that his claimed chest pain is etiologically linked to his active service. The Veteran asserts that his duties as a warehouse clerk caused his claimed chest pain.

Service treatment records dated June 1993 note the Veteran was evaluated for chest pain and possible heart murmur. The notation further details that his heart was found to be normal and without murmur upon further examination. A notation dated February 1993 notes the Veteran complaining of chest pain which was continual for five months. 

VA medical treatment records dated September 2009 record the Veteran's complaints of chest pain and his assertion of chest pain which has continued since active service. No underlying chest or heart condition was diagnosed at that time. All other medical treatment notes are silent concerning the claimed chest pain or heart murmur.

A February 2012 VA examination found the Veteran had no current heart condition. His heart rate was 80 with regular rhythm and normal heart sounds. The examiner noted a September 2012 MUGA which was normal with a left ventricular ejection fraction of 56%. The Veteran's MET level was 9 with reported dyspnea. Finally, the examiner opined that the MUGA scan was negative for heart valve or patent foramen ovale condition, and the Veteran had a normal ejection fraction percentage. 

The Veteran is competent to report chest pain, and as noted above, under certain circumstances a layperson is competent to identify a simple medical condition. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). However, a diagnosis of heart murmur or etiology of chest pain is not a simple medical condition that a lay person is competent to identify. Where, as here, there is a question of a diagnosis not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability is present now or was during service. 

Thus, the Board finds that the Veteran is not entitled to service connection for chest pain, to include heart murmur, on a direct service connection basis. See 38 C.F.R. §§ 3.303, 3.304. The September 2012 VA examiner found the Veteran to have no pertinent physical findings, complications, conditions, signs, or symptoms resulting from chest pain, to include heart murmur. There is simply no competent and probative evidence of record to contradict the examiner's conclusion; medical treatment notes record the Veteran's complaints of chest pain but are silent concerning any diagnosis of underlying chest or heart conditions. 

Further, the evidence does not support the Veteran's assertions regarding the existence of chest pain, to include heart murmur. Despite his claim to the contrary, a review of his available service treatment records shows only one complaint of chest pain during active service. The in-service evaluation of possible heart murmur detailed that upon further examination the Veteran's heart was normal. Post-service evidence also does not support the Veteran's claim for chest pain or heart murmur. In that connection, the Board notes that, despite the Veteran's complaints of chest pain, the evidence does not establish that he has a diagnosis of any chest or heart condition. To that end, the Board notes that the Veteran has not been found to have chest or heart condition on examination. In the absence of proof of an underlying chest or heart condition, to include heart murmur, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of any current chest or heart condition, to include heart murmur, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for chest pain, to include heart murmur. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

C. Tinnitus

The Veteran asserts that he suffers from tinnitus, or ringing in the ears, and claims that this is etiologically linked to his active service. 

The Veteran's service treatment records are silent for reports of, or treatment for, tinnitus or ringing in the ears. VA post-service medical treatment records are silent regarding tinnitus or ringing in the ears, except for one record dated November 2009 which reflects the Veteran complaining of ringing in his right ear. Tinnitus was not diagnosed at that time. 

The Board notes that the Veteran has not provided any evidence describing his in-service noise exposure or any medical treatment records reflecting complaints of or treatment for tinnitus. In addition, the Veteran has not contended that he has had continuous symptoms of tinnitus since service. Nevertheless, as there is a lack of any objective findings that the Veteran sustained any damage to his ears through illness or noise, any assertion of continuous tinnitus symptoms would be contradicted by the clinical evidence. Thus, the Board finds that service connection is not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303 (b).

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307 (a), for tinnitus, as an organic disease of the nervous system. Here, however, the competent and credible evidence does not show that the Veteran was diagnosed with tinnitus, or that tinnitus symptoms manifested, within one year after his separation. He has not stated when he first noticed his tinnitus symptoms after service. Therefore, the Board concludes that the Veteran is also not entitled to presumptive service connection for his tinnitus.

As the most probative evidence shows the Veteran to not have tinnitus that was incurred during service, within a year of discharge from service, or that is otherwise related to service, the preponderance of the evidence is against the claim, and it must be denied. See Gilbert, supra.

The Veteran has not been provided with a VA examination to test for tinnitus, and no examination or nexus opinion is required regarding the claim as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder. The Veteran has not presented sufficient evidence to establish that his tinnitus onset during service or is otherwise related to service; therefore, no examination or nexus opinion is required, and any opinion would be speculative. For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to this claim for service connection. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Furthermore, as there is no test for tinnitus, any VA examination to test for tinnitus would be futile. 

Here, the weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to service connection for tinnitus. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. As such, service connection for tinnitus is denied.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a lung condition has been received, the application to reopen this claim is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for chest pain has been received, the application to reopen this claim is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has been received, the application to reopen this claim is granted.

Entitlement to service connection for a lung condition, to include bronchitis and asthma, and to include as due to asbestos exposure, is denied.

Entitlement to service connection for chest pain, to include heart murmur, is denied.

Entitlement for service connection for tinnitus is denied.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, and he believes this disability stems from traumatic personal assault and bullying while in service or from witnessing a fatal car accident in Japan. 

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304 (f).
38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

With respect to an in-service personal assault (including military sexual trauma), the regulations recognize that sexual assaults are often unreported. Therefore, when a PTSD claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a veteran's service records to corroborate a veteran's account of the stressor incident. 38 C.F.R. § 3.304 (f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. Id. 

The Board notes that, if VA evaluates a veteran's claimed stressor under subsection (f)(3), his or her lay testimony alone may be sufficient to establish the occurrence of that stressor if the stressor is consistent with his/her service and a VA psychiatrist or psychologist opines that the stressor is adequate to support a diagnosis of PTSD. Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (citing 38 C.F.R. § 3.304 (f)(3)). However, if VA evaluates a veteran's claimed stressor under subsection (f)(5), the lay testimony must be corroborated by other evidence to establish the occurrence of the stressor. Id. (citing 38 C.F.R. § 3.304 (f)(5) and Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011)).

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-5. See 38 C.F.R. § 4.125. The Veteran's service treatment records do not indicate any complaint, finding, or diagnosis with respect to a psychiatric disorder. They do not include report of involvement in any physical altercation in boot camp or in service, and his June 1993 separation examination is negative for any mention of abnormal psychological findings. VA treatment records assign the Veteran diagnoses of PTSD, depression, and panic disorder and reference his reported nightmares of being "abused" by his drill instructors in service. 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304 (f), evidence of an in-service stressor, a VA medical treatment note dated August 2010 records the Veteran's assertions that his traumatic stressors include witnessing his friend's death, being shot in the back with a blank bullet, having his back burned, and having his sleep interrupted with a pillow over his face in preparation for his deployment to Iraq. In August 2010 and October 2010 treatment notes, the Veteran described a stressor which occurred while he was stationed in Okinawa, Japan, which involved watching his friend die in a car accident. Additionally, the Veteran has submitted the lay statements of H.C., K.C., and F.G. to corroborate his assertion of bullying and personal assault. These lay statements, in part, provide some detail that the Veteran's behavior changed before and after boot camp.

Although the Veteran's reported stressors have not yet been verified, the Board finds that the Veteran's claims are competent and credible indications that his psychiatric diagnoses may be associated with his service. Therefore, a VA examination to determine the etiology of his acquired psychiatric disorder, to include PTSD, is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding the claim, the Board emphasizes that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims. Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61,132 (Oct. 16, 2000).

As the Board has re-characterized the issue of service connection for an acquired psychiatric disorder, the examination should address all of the Veteran's psychiatric diagnoses. See Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his service representative appropriate VCAA notice regarding his claim of service connection for PTSD due to personal assault. See 38 C.F.R. § 3.304 (f)(5) (2016). A copy of any notice sent, and any reply, should be included in the claims file.

2. Contact the Veteran and request that he provide any additional information regarding the claimed incidents of personal assault. The Board emphasizes that evidence of changes in behavior following the claimed assault can corroborate the Veteran's account of the stressor incident and need not be noted in STRs.

3. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. Following interview of the Veteran and review of the claims folder, the examiner must determine what psychiatric disorder(s) the Veteran currently experiences. The examiner must provide an opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he or she should specifically identify which stressors the PTSD diagnosis is based on.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he or she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is advised that the Veteran is competent to report in-service occurrences and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

4. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


